Citation Nr: 1400549	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  12-27 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for surgery resulting in right peroneal nerve injury, right foot drop sensory neuropathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1959 to February 1963.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio (Tiger Team), which denied compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for surgery resulting in right peroneal nerve injury, right foot drop sensory neuropathy.  Jurisdiction lies with the Chicago, Illinois RO.  This case was previously before the Board in July 2013.

In March 2013, the Veteran and his spouse provided personal hearing testimony at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record and associated with the claims folder.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In September 2013 the Veteran underwent a VA examination that was to address the medical matters raised by this appeal.  The examinations did not fully address, as requested by the July 2013 remand instructions, the matter as to whether the Veteran's unstable right knee resulted from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in connection with the Veteran's November 2008 VA right total knee replacement surgery.

Additionally, the Veteran has submitted pertinent private medical records dated in September 2013 that were not of record at the time of the September 2013 VA examinations.  A private medical record dated September 18, 2013 noted that the Veteran had "obvious loose" instability of the right knee.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The AOJ should furnish the Veteran's claims file to the VA examiner (L.C, MD) who conducted the September 2013 VA examination.  Following review of the claims file, including the aforementioned September 2013 private medical records, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the proximate cause of the Veteran's unstable right knee resulted from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or an event not reasonably foreseeable.  If it is necessary to reexamine the Veteran in order to provide the requested opinion, that should be accomplished.

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.

If the September 2013 VA examiner is not available, the AOJ should request another qualified examiner to review the claims file (and schedule another examination, if necessary) and provide the requested opinion.

2.  The AOJ should then, based on all the evidence of record, readjudicate the issue on appeal.  If the benefit sought is not granted, a supplemental statement of the case should be issued, and the Veteran and his representative (if any) should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



